Citation Nr: 1522625	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic liver disability, to include as secondary to service-connected diabetes mellitus, type II, or in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
	
In March 2012 and July 2014, the Board remanded the Veteran's claim for service connection for additional development.  In light of the Board's grant of service connection for a chronic liver disability, the Board finds that it need not address whether there has been substantial compliance with the Board's remand directives.  Stegall v West, 11 Vet App 268 (1998).

In March 2015, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The requested opinion was subsequently promulgated in May 2015.


FINDING OF FACT

The competent and adequate evidence of record shows that the Veteran's chronic liver disability is causally related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for a chronic liver disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was diagnosed with fatty infiltration of the liver suspicious for nonalcoholic steatohepatitis (NASH) in 2005 and treatment records document fatty liver during the appeal period.  VA medical records indicate that risk factors for this condition include obesity, elevated cholesterol, and diabetes mellitus, type II.

In May 2012, a VA examiner opined that the Veteran's fatty liver disease was "less likely than not . . . proximately due to or the result of" his service-connected diabetes mellitus.  This examiner reported that the Veteran was diagnosed with fatty liver "at about the same he was diagnosed with hypertension and diabetes.  Therefore, it is less likely than not that his fatty liver was caused by his diabetes."  The Board finds that this opinion is inadequate because simultaneous diagnosis does not equate to simultaneous onset.  In other words, the examiner's explanation does not address the possibility that the Veteran's diabetes mellitus developed prior to his fatty liver disease and was only diagnosed at the same time that he was diagnosed with fatty liver disease.

Further, the May 2012 examiner opined that the Veteran's "liver enzymes have improved since he stopped drinking[,] which would suggest that it has not been aggravated by his diabetes at this time."  The Board finds that the examiner's opinion that improved liver enzymes "would suggest" that there has been no aggravation by diabetes mellitus is speculative and does not meet the degree of medical certainty required to make a decision regarding aggravation in the present case.

In a December 2014 opinion, a VA clinician opined that "[t]he Veteran's history of fatty liver was less likely than not (less than 50 percent probability) permanently aggravated beyond its natural progression by active military service or diabetes mellitus type II."  In support of his opinion, the clinician reported that the Veteran's fatty liver has resolved.  Specifically, the clinician noted that the Veteran was diagnosed with fatty liver in 2005 and subsequent ultrasounds, CT scans, and MRIs confirm this diagnosis, but the current status of the Veteran is unknown, as an October 2014 CT scan does not mention fatty liver.

The Board notes that while "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability"; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Thus, service connection may be awarded even though the disability resolves prior to the adjudication of the claim.  McClain, 21 Vet. App. at 321.

As acknowledged previously, the Veteran was diagnosed with fatty liver in 2005.  Review of the record shows that he filed a claim for service connection for a chronic liver disability in July 2008 and fatty liver has been shown as recently as 2012.  Thus, based on the principles explained above, his claim for service connection does not fail for lack of evidence of a current disability.  Accordingly, the Board finds that the December 2014 is inadequate.

In a May 2015 VHA opinion, the specialist opined that fatty liver is secondary to obesity, alcohol use, hyperlipidemia, and diabetes.  Although the VHA specialist reported that fatty liver is more likely to have been due to alcohol use, obesity, and hyperlipidemia, the physician opined that diabetes may have been a contributing factor and that diabetes is often preceded by years of impaired glucose tolerance that can cause fatty liver.  In addition, the VHA specialist opined that the Veteran's fatty liver was aggravated or chronically worsened by his service-connected diabetes mellitus, and the Veteran's in-service exposure to Agent Orange could have aggravated his chronic diabetes, which contributed to his liver disease.

The Board finds that this opinion of the VHA specialist is adequate as the physician demonstrated knowledge of the relevant history of the Veteran's liver disability and provided analysis to support his opinion regarding whether this disability is related to the Veteran's period of active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In light of the foregoing, the Board finds that service connection for a chronic liver disability is warranted secondary to the Veteran's service-connected diabetes mellitus, type II.


ORDER

Service connection for a chronic liver disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


